Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
In view of preliminary amendments to the claims filed 12/29/20, the restriction requirement dated 12/1/20 is hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires that the first and second base members are operably coupled to the at least one support body.  However, based on the disclosure, it is unclear how the first and second base members could be coupled to a single support body; this limitation does not appear to claim what the inventors regard as the invention.  It is assumed that the at least one 
Claim 2 states that the first and second side levers extend through a slot defined by the at least one support body.  Similar to the issue with claim 1 discussed above, the first and second side levers are not understood to extend thorough a single slot in a single support body.  It is assumed that they extend through respective slots of first and second support bodies.
Claim 5 states that the first and second base members are coupled to the inner body of the at least one support body.  Similar to the issue with claim 1 discussed above, the base members are not understood to be coupled to a single inner body of a single support body.  It is assumed that the first and second base members are coupled to inner bodies of respective first and second support bodies.
Claim 8 requires first and second base members to be coupled to the at least one support body.  However, based on the disclosure, it is unclear how the first and second base members could be coupled to a single support body; this limitation does not appear to claim what the inventors regard as the invention.  It is assumed that the at least one support body is a first support body and a second support body and that the first and second base members are respectively operably coupled to the first and second support bodies.
Claim 9 states that the first and second support bodies are operably coupled to the first and second side levers.  It is unclear whether the support bodies are coupled to both of the first and second side levers, or that the support bodies are coupled to respective side levers.  It is assumed that the support bodies are coupled to respective side levers.
Remaining claims are rejected due to their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication 20100314977 by Mallory et al.
As to claim 1, Mallory discloses an adjustment mechanism for a dishwasher rack comprising support bodies 53 (fig. 10, note that support bodies are on both sides of the rack, para. 32) with an outer body and inner body (outward and inward facing portions, fig. 10); a first base member 76 with an upper body portion 60; a second base member (on the other side of the rack), the upper body portions 60 coupled to the support bodies; a plurality of support brackets (e.g. 59, 62) coupled to the base members; and a control arm with a side lever (e.g. 54, 55, 64) with intermediate and terminal sections.
As to claim 2, Mallory discloses side levers 54 (on both sides of the rack, para. 32), wherein the terminal sections 55 of the levers extends through a slot in the support bodies 53 (fig. 10).

As to claim 4, Mallory discloses side levers 54 (on both sides of the rack, para. 32), wherein the terminal sections 55 of the levers are coupled to the base members, respectively (fig. 10).
As to claim 5, Mallory discloses that the upper body portions 60 of the base members are coupled to the inner body of the support bodies (fig. 10).
As to claim 6, Mallory discloses that the control arm has a cross bar 54 (fig. 10) to raise and lower the control arm 55.
As to claim 7, Mallory discloses first and second cross bars 54 (fig. 10, on both sides of the rack, para. 32) operably coupled to the base members 76.
As to claim 8, Mallory dish rack for a dishwasher comprising support bodies 53 (fig. 10, note that support bodies are on both sides of the rack, para. 32) with an outer body and inner body (outward and inward facing portions, fig. 10); a first base member 60, 76 coupled to the support body; a second base member (on the other side of the rack) coupled to the support body; a control arm with side levers 62, 64; and a plurality of support brackets (60, 76) pivotally coupled to the control arm.
As to claim 9, Mallory discloses that the support body includes first and second support bodies 53 (on both sides of the rack, para. 32) wherein the support bodies are coupled to the side levers (fig. 10).

As to claim 11, Mallory discloses that the side levers 62, 64 are pivotally coupled to the first and second plates 76 of the support brackets (fig. 10, on respective sides of the rack).
As to claim 12, Mallory discloses a cross bar 76 integrally formed with the side levers wherein the side levers and the cross bar are configured to raise and lower the rack (fig. 10).
As to claim 13, Mallory discloses that the plates include pins 70, 72 (fig. 10) pivotally coupled to the control arm.
As to claim 14, Mallory discloses a dishwasher rack comprising support bodies 53 (fig. 10, note that support bodies are on both sides of the rack, para. 32) with an outer body and inner body (outward and inward facing portions, fig. 10); a base member 60 with an upper body portion and a lower body portion; a control arm with a cross bar 62 (alternately 82, fig. 6); and a support bracket 76 pivotally coupled to the control arm (fig. 10; alternately, see figs. 6 and 7).
 As to claim 15, Mallory discloses first and second cross bars 62, 64 (fig. 10) that define a central portion of the control arm (e.g. the middle portion of 62, 64).
As to claim 16, Mallory discloses first and second latch arms 62, 64 operably coupled to the upper body portion of the base member 60 (fig. 10) wherein a terminal 
As to claim 17, Mallory discloses that the support body includes a retainer element 59 (fig. 10) that is operably coupled to the second latch arm in a raised position (fig. 11).
As to claim 18, Mallory discloses first and second control arms (on both sides of the rack, para. 32, fig. 10) with first and second cross bars 62, 64.
As to claim 19, Mallory discloses that the support bracket 76 includes a plate (e.g. bottom portion of 60) and a pin 70, 72 that pivotally couples the control arm to the support bracket.
As to claim 20, Mallory discloses an elevating side leg (e.g. wheel 78 or 80, fig. 9) coupled to the cross bar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER E BELL/             Primary Examiner, Art Unit 1711